This is an appeal from a judgment of the Supreme Court oncertiorari reversing a determination of the Mercer County Court of Common Pleas and awarding compensation to the respondent, an employee of the appellant, Bennett Air Service. *Page 468 
The question in the case is whether or not the respondent's admitted injury was the result of an accident arising out of and in the course of his employment. The Supreme Court found as a fact that it was. This court on appeal will not weigh the evidence in a workman's compensation case, Berman v.Levenstein, 121 N.J.L. 139; Jones v. Court of CommonPleas, 129 Id. 58, but will only examine the record to determine if there was competent evidence upon which the fact finding of the Supreme Court might be based. An examination of the record in this case reveals that there was such evidence.
We conclude that a factual issue was presented and determined adversely to the appellant in the Supreme Court such as is not subject to review in this court on appeal. The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, McLEAN, JJ. 13.
For reversal — None.